Title: To George Washington from Henry Knox, 9 July 1791
From: Knox, Henry
To: Washington, George



War Department [Philadelphia] the 9th of July 1791

The Secretary at War having by order of the President of the United States, taken into his serious consideration, a Letter written by Major Richard Call, commanding Officer of the troops of the United States, to Messrs Speir and McLeod & Company dated the 2d of June—humbly Reports.

That all evidence whereon the said Letter may have been been grounded is entirely wanting, and therefore no conclusive opinion can be found thereon.
That the said Letter however seems to indicate on the part of the said Major Call, that he is under an influence independent of the immediate executive of the United States, and therefore liable to take measures inconsistent with their true interest and dignity. That under this impression, it would be proper that he be replaced immediately by another commanding Officer, and that he be ordered to join the troops on the Ohio.
That upon receiving more full information, the Secretary of War will, conformably thereto, submit a further report.
All which is humbly submitted to the President of the United States.

H. Knox

